                         UNITED STATES        DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


SINA PROEUNG,
     Plaintiff,

            V.                                          C.A.    No.   18-11106-MLW


NOVA BIOMEDICAL CORP.,
     Defendant.




                                MEMORANDUM AND ORDER


WOLF,    D.J.                                                          March 14, 2019



I.      INTRODUCTION


        Plaintiff     Sina     Proeung   alleges    that       her    former   employer,

defendant Nova Biomedical Corp.               ("Nova"), violated the Family and

Medical Leave Act ("FMLA"), 29 U.S.C. §2601 et seq., by terminating

her without notifying her of her rights under the FMLA. Nova moves

to dismiss for failure to state a claim upon which relief can be

granted. It argues that Proeung released her FMLA claim under a

valid severance agreement.

        Proeung now moves to amend her complaint pursuant to Federal

Rule of Civil Procedure 15(a)(2). She seeks to add facts regarding

whether her release was knowing and voluntary.                        Nova opposes the

amendment       as   futile.    The   court    finds,    however,       that   Proeung's

proposed amended complaint would not be futile. Therefore, the
motion to amend is being allowed.
II.   LEGAL STANDARD


      Federal   Rule    of Civil    Procedure     15(a)    requires   a    party to

obtain leave of court,       absent the opposing party's consent,                to

amend a pleading more than 21 days after serving it or,                        if a

responsive pleading is required, more than 21 days after service

of a motion under Rule 12(b) . In this case, 50 days elapsed between

Nova's    Motion   to     Dismiss        and   Proeung's    Motion    to     Amend.

Furthermore, Nova opposes plaintiff's Motion to Amend. See Dkt.

No. 12. Accordingly, Proeung must obtain the court's permission to

amend her complaint.

      The court must "freely give" permission to a party to amend

a pleading "when justice so requires." Fed. R. Civ. P. 15(a)(2).
The Supreme Court has admonished district courts to grant leave to
amend unless there is an "apparent or declared reason—such as

undue delay, bad faith or dilatory motive on the part of the
movant,   repeated      failure     to    cure   deficiencies    by       amendments
previously allowed, undue prejudice to the opposing party by virtue
 of allowance of the amendment, futility of amendment, etc." Foman

 V. Davis, 371 U.S. 178, 182 (1962). When considering whether an
 amendment would be futile, the court "applies the same standard of

 legal sufficiency as applies to a Rule 12(b)(6) motion." Classman
 V. Computervision Corp., 90 F. 3d 617, 623 (1st Cir. 1996) . In other
 words, a complaint is futile if it, "as amended, would fail to
 state a claim upon which relief could be granted." Id.
        The court must deny a motion to dismiss under Rule 12(b)(6)

for failure to state a claim upon which relief can be granted if

the plaintiff alleges "a plausible entitlement to relief." Bell

Atl.    Corp.   V. Twombly,    550 U.S.       544,    559     (2007).   That is,    the

complaint "must contain sufficient factual matter,                          accepted as

true, to state a claim to relief that is plausible on its face."

Ashcroft V. Iqbal, 556 U.S. 662, 678                 (2009)    (internal quotations

omitted). A claim is facially plausible if the plaintiff pleads

"factual content      that    allows    the    court     to draw the         reasonable

inference that the defendant is liable for the misconduct alleged."

Id.    at   683.   "Where a   complaint pleads              facts    that   are merely

consistent with a defendant's liability,                    it stops short of the

line     between   possibility    and     plausibility          of    entitlement    to

relief." Id. at 678       (internal quotations omitted).

        In considering a motion to dismiss under Rule 12(b)(6), the
court must "take all factual allegations as true and . . . draw

all reasonable inferences in favor of the plaintiff." Rodriguez—

Ortiz V. Marao Caribe, Inc., 490 F.Sd 92, 96 (1st Cir. 2007). The

court "neither weighs the evidence nor rules on the merits because

the issue is not whether plaintiffs will ultimately prevail, but

whether they are entitled to offer evidence to support their
claims." Day v. Fallen Cmty. Health Plan, Inc., 917 F. Supp. 72,

75     (D. Mass. 1996).
III.    BACKGROUND


        The facts alleged in the proposed amended complaint include

 the following.

        Proeung began working for Nova in July 2012. See Am. Compl.

 SI6 (Dkt. No. 10-1) . In March 2015, she fell at work and suffered

 an injury that prevented her from working. See id. SISI8-9. "While

 undergoing    treatment   for   her   work-related   injuries,   Proeung

 developed Cushings disease from being given too many cortisone

 injections over a short period of time . .           . ." Id. SllO. Her
 symptoms included trembling and weakness. See id.

        In September 2015, Proeung returned to work. See id. S113.

 Shortly thereafter, she experienced "uncontrollable trembling and
 weakness . . . ." See id. SI14. Nova sent Proeung home and instructed

 her not to return until she obtained a physician's clearance. See

  id.


        In November   2016,   Proeung was   diagnosed with Myasthenia

  Gravis. S^ id^ 517. On February 11, 2016, Nova terminated Proeung
  because her Myasthenia Gravis prevented her from performing the
  requirements of her job, and determined that her Myasthenia Gravis
  was unrelated to any injuries she sustained at work. See id. 520.
  Upon terminating Proeung, Nova did not provide her with any notice
  of her rights under the FMLA. See id. 522.

        On February 25, 2016, Proeung signed a Severance Agreement

  and Release (the "Agreement") with Nova. See Am. Compl., Ex 2 (Dkt.
No.     10-3).           In   consideration       for   four      weeks     of    severance      pay

($2,030.40), Proeung agreed to:

        .   .        .   release    and discharge        [Nova]    from any and all
        legally            releasable       claims,     rights,      demands,          debts,
        actions, causes of action, suits, agreements, damages,
        and liabilities of any nature, at law or in equity, which
        I now have or ever had against [Nova], whether known or
        unknown, arising out of my employment with or separation
        from [Nova], including without limitation . . . the
        Family and Medical Leave Act, 29 U.S.C. §2601 et seq.

Agreement at 1-2 of 5 (Dkt. No. 10-3).

        The Agreement is in English. However,                         Proeung is "for all

intents and purposes,                   illiterate in English,"                  and her native

language             is Cambodian.         Am.    Compl.   SI33     (Dkt.        No.   10-1) .   The
Agreement was never translated into Cambodian for her. See id.
SI34.


        On February 12,               2018,       Proeung filed this action in the

Middlesex Superior Court for the Commonwealth of Massachusetts.

See State Ct. R. at 9-12 of 17 (Dkt. No. 8). She alleges that Nova

failed          to       notify her     of her        rights   under      the      FMLA when it

terminated her, in violation of 29 C.F.R. §825.300.

        Nova timely removed to this court. See Dkt. No. 1. On May 31,
2018, Nova moved to dismiss for failure to state a claim upon which

relief can be granted,                     see Dkt. No. 6. Rather than oppose the
Motion to Dismiss, Proeung moved to amend the complaint on July

20,     2018.            See Dkt.    No.    10.    She seeks to "add[]                 new factual
information, including paragraphs addressing the illegality of the
[Agreement]       .   .    .           Id» Sill. Nova opposes Proeung's Motion to

Amend as futile.           See Dkt.       No.    12.

IV.   DISCUSSION


      As indicated earlier, Proeung alleges that Nova violated the

FMLA when it terminated her without providing notice of her rights

under the FMLA.                For the purposes of its Motion to Dismiss and

opposition to Proeung's Motion to Amend, Nova states that whether

the FMLA actually required it to provide Proeung such notice is

"irrelevant." Mem.               Supp.     Mot.    Dismiss       at   7   n.3   (Dkt.   No.   7).

Rather,    Nova argues             that        Proeung's   proposed amended complaint

would be futile,               and that this case should be dismissed, because

Proeung released her FMLA claims by signing the Agreement. Proeung

argues that "her signing was not knowing and voluntary . . . ."

Am. Compl. SI32 (Dkt. No. 10-1).

        "At a minimum, judicial review of such waivers and releases

has been designed to ensure that they are ' knowing and voluntary, '"

which     the    First          Circuit        assesses    under      a   "totality     of    the

circumstances approach."                  Rivera-Flores          v.   Bristol-Myers      Squibb

Caribbean, 112 F.3d 9, 12 (1st Cir. 1997) (internal quotation marks

omitted). The First Circuit has adopted a non-exclusive list of

six factors set out by the Second Circuit in Finz v. Schlesinger,

957   F.2d      78,       82     (2d    Cir.     1992),    for    determining      whether     an

employee's release was knowing and voluntary. The court considers;
        (1) plaintiff's education and business sophistication;
        (2) the respective roles of employer and employee in
        determining the provisions of the [release]; (3) the
        clarity of the agreement; (4) the time plaintiff had to
        study the    agreement;   (5)  whether   plaintiff   had
        independent advice, such as that of counsel; and (6) the
        consideration for the        [release].

Rivera-Flores,      112 F.3d at 12 n.4.

        Moreover,   "[w]aiver and release are affirmative defenses on

which the employer bears the burden." Id. at 12. "It is incumbent

upon the employer to establish that the release was knowing and

voluntary." Melanson v.          Browning-Ferris Indus.,          Inc.,     281 F.3d

272, 276 (1st Cir. 2002). The court may only dismiss an action on

the basis of an affirmative defense if "the facts establishing the

defense    [are]    clear on the face of the plaintiff's pleadings."

Blackstone Realty LLC v.             F.D.I.C.,    244 F.3d 193,      197    (1st Cir.

2001)    (internal quotation marks omitted).

        In this case, the court finds that the facts establishing the

affirmative defense of release are not clear on the face of the

pleadings.     Rather,      the court finds that the proposed amended
complaint states a plausible claim that Proeung did not sign the

release knowingly and voluntarily.

        In opposing Proeung's Motion to Amend, Nova does not address

the Finz factors.          Rather,   Nova points to a general principle of

contract     law    that    "[a]bsent    fraud,    an   individual    who    signs   a

written agreement is bound by its terms whether [s]he reads and

understands them or not." Opp'n Mot. Amend at 4 (quoting Bose Corp.
V. Ejaz, 732 F.3d 17, 22 (1st Cir. 2013)). However, as discussed

earlier, this is not the appropriate standard with regard to the

validity of an employee's release of claims.

      Furthermore, taking all of Proeung's factual allegations as

true and drawing all reasonable inferences in her favor, several

of the Finz factors weigh against finding that Proeung's signature

was knowing and voluntary. The Agreement is in English, and Proeung

does not read or write English.              Therefore,       a     factfinder could

reasonably     infer   that    the Agreement         was     not    intelligible       to

Proeung. There is no indication that Proeung had a role in drafting

the Agreement. Moreover, because "Nova never advised Proeung to

consult with an attorney," Am.              Compl.    537,    a factfinder could

reasonably infer that Proeung did not discuss the Agreement with

counsel.


      Because Proeung has stated a plausible claim that she did not

sign the release of her FMLA claim knowingly and voluntarily, the
court does not conclude that Proeung's proposed amended complaint

would be futile.


V.    ORDER


       In view of the foregoing, it is hereby ORDERED that:

       1.     Plaintiff's     Motion   for    Extension        of    Time    to   Amend

Complaint (Docket No. 9) and Motion to Amend Complaint (Docket No.
10)   are ALLOWED.

       2.     Defendant's Motion to Dismiss (Docket No. 6)                  is MOOT.

                                        8
     3.   Defendant shall, by April 5, 2019, respond to or answer

the amended complaint.

     4.   This case is REFERRED to the Magistrate Judge for all

pretrial purposes.




                                   UNITEir ST^ES ^STRICT JUDGE
